Citation Nr: 1633061	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2010, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In February 2011, February 2012, November 2013, and July 2014, and June 2015, the Board remanded the claim for further development of the evidence.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than Level I hearing in both the right and left ears.


CONCLUSION OF LAW

An initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In August 2006 and September 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations.  The issue was last adjudicated in February 2016. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, VA examination reports, the Veteran's personal statements, and his personal hearing testimony.

In February 2011, February 2012, November 2013, July 2014, and June 2015, the issue was remanded in order to obtain additional treatment records and to afford the Veteran new VA examinations.  The Veteran's VA treatment records have been obtained, and the Veteran was afforded a VA examination in November 2015.  The VA examinations are adequate to decide the claim, as the reports were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and sufficiently inform the Board of the current severity of his disability during the appeal period.  All newly added evidence was associated with the claims file and reviewed prior to the issuance of the February 2016 Supplemental Statement of the Case.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Lastly, during the September 2010 Board hearing, the undersigned explained the issue and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Relevant Regulations and Laws

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in disability, it is necessary to consider the complete medical history of the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

III. Analysis

The Veteran contends that his bilateral hearing loss warrants an initial compensable rating.  The Veteran testified in September 2010 that he has to watch the television with the volume very loud and that it is hard for him to understand people when there is background noise.  Board Hearing Transcript 5.  The Veteran has submitted written statements indicating that his hearing loss is intrusive, frustrating, and causes him daily problems.

The Veteran attended a March 2008 audiology consultation and was found to have bilateral severe high frequency sensorineural hearing loss above 3000, with speech discrimination results of 96 percent in each ear.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported that he has trouble hearing when there are other people talking or background noises and that he is "always saying 'what.'"  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
15
20
75
30
LEFT
5
10
25
70
27.5

Speech discrimination scores were 94 percent in both ears.  Applying the findings from the June 2008 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable (0 percent)  rating is assigned.  38 C.F.R. § 4.85.  

At a September 2010 audiological evaluation, the Veteran reported that he had difficulty hearing with background noise and that he did not wear hearing aids.  Speech discrimination testing was noted to be "excellent," but the percentage scores were not reported.  Puretone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
15
20
75
31.25
LEFT
15
15
30
70
32.5

The Board notes that although an evaluation cannot be calculated from the September 2010 audiological evaluation results in the absence of the speech discrimination scores, the puretone threshold scores indicate that these tests results are consistent with the Veteran's other hearing evaluations.

An October 2010 audiological examination performed in conjunction with the Veteran's deployment as an Army contractor in Iraq.


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
5
0
30
90
31.25
LEFT
5
10
30
70
28.75


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
5
25
80
31.25
LEFT
10
10
30
75
31.25

A word recognition test was performed, but it did not use the Maryland CNC word list.  The Veteran answered 176 out of 200 words correctly, a score of 88 percent correct.  An October 2010 memorandum from the Army granted the Veteran a Deployment Medical Waiver for deployment due to bilateral high frequency hearing loss.

The Veteran also attended a VA examination in November 2015.  The Veteran reported that he must ask people to repeat themselves, especially when there is background noise.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
5
30
75
30
LEFT
10
15
35
75
33.75

Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  Applying the findings from the November 2015 examination to Table VI yields a finding of Level I hearing loss in both ears, and a noncompensable (0 percent) rating is warranted.  38 C.F.R. § 4.85.  

Based on the evidence discussed above, the Board finds that a compensable rating is not warranted at any time during the appeal period.  The evidence establishes that the Veteran does not meet the criteria for a compensable rating for hearing loss at any time during the appeal period.  For example, the June 2008 and November 2015 VA examinations show that a 0 percent evaluation is warranted.  The puretone thresholds found on examination at the Veteran's September and October 2010 evaluations are consistent with the puretone thresholds found at the VA examinations and do not indicate that a compensable rating is warranted.  The Veteran's March 2008 treatment record does not contain the Veteran's specific puretone thresholds, but sensorineural hearing loss only at the frequencies above 3000 and speech discrimination results of 96 percent in each ear are again consistent with the other medical evidence of record, and even if the Veteran's hearing impairment were at the maximum puretone threshold for 4000 Hertz, applying such results to Table VI and Table VII could not mathematically result in a compensable rating.  38 C.F.R. § 4.85.  

The Veteran has not submitted any private evaluations or other evidence that shows that a higher rating has been warranted at any time during the appeal, and the evidence of record is consistent with the evaluation of 0 percent currently assigned.  There is no evidence that the Veteran's speech discrimination abilities or puretone thresholds have ever been recorded to be at any greater severity that those shown at the examinations discussed above.  

The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and were discussed by the examiners within their reports.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The VA examinations discussed above provide the most probative evidence regarding the severity and impact of the Veteran's hearing loss.  There is no indication that VA examinations were not properly conducted, and they are consistent with the other evidence of record, including the Veteran's lay statements, which has also been considered when evaluating the current severity of the Veteran's hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a compensable rating.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is more severe than indicated on examination, the appellant's assertions to that extent are not competent and are less probative than the findings of medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, and that his functional impairment is adequately reflected by those medical findings.

The Board notes that the Veteran has also submitted statements regarding the problems he has related to severe tinnitus, including related nausea.  The Veteran has been granted a separate evaluation for tinnitus, effective July 6, 2006.  The issues of entitlement to service connection for "deafness (nerve)" and nausea were denied in January and February 2016 rating decisions and are not currently on appeal.  The Board therefore may not currently consider these separate disorders at this time.

In sum, there is no basis for assignment of an initial compensable rating for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

IV. Extraschedular Evaluation

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria very accurately pertain to the Veteran's symptomatology, which is primarily a decrease in his hearing acuity at the upper threshold levels.  The Veteran reported at his VA examinations that it makes hearing more difficult when there is background noise, which, while frustrating for the Veteran, is a contemplated consequence of having a hearing impairment.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing impairment than currently shown by the evidence.  38 C.F.R. § 4.85.  The Board acknowledges that the Veteran has also reported having severe tinnitus which causes nausea and loss of balance.  As noted above, the Veteran has been granted a separate evaluation for tinnitus, and this issue is not currently before the Board.

The record shows that the Veteran has not required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the record of an exceptional or unusual clinical picture.  The Board notes that the Veteran is not service connected for any disabilities other than tinnitus and hearing loss, and there is no evidence indicating any additional functional impairment caused by the collective impact of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


